IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-40371
                         Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MANUEL DURAN-BARRIOS,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6:00-CR-49-1
                        --------------------
                          October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Manuel Duran-Barrios (“Duran”)

has moved for leave to withdraw and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).     Duran has filed a

pro se response brief.   Our review of the briefs filed by counsel

and Duran and of the record discloses no nonfrivolous issue for

appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and

the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.